Citation Nr: 0827769	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  04-22 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The veteran had active duty from September 1974 to September 
1977, and from May 1979 to April 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at an RO hearing in March 2005.  
A copy of the hearing transcript is of record and has been 
reviewed.

In August 2007, the Board remanded the case to afford the 
veteran a VA examination.  The case has since returned to the 
Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for disabilities of 
the left and right knees. There are several notations during 
service regarding left and right knee complaints in May and 
December 1979.   Also, current treatment records show a 
diagnosis of post-traumatic osteoarthritis in both knees, 
aggravated by obesity.

As noted, the Board, in August 2007, remanded the case to 
afford the veteran a VA examination, and an etiology opinion 
was requested.  The veteran underwent a VA examination of the 
knees in November 2007.  However, the examiner indicated that 
the veteran's knees could not be evaluated for mobility, and 
an etiology opinion was not provided.  The examiner explained 
that the veteran presented to the examination in a stretcher 
with a hard cast on both of his lower extremities from mid-
thighs to ankle level; he had reportedly had surgery on both 
knees and was hospitalized at the Philadelphia VA Medical 
Center (VAMC).  Given the circumstances of this case, the 
Board finds that the RO should ensure that all medical 
evidence from the Philadelphia VAMC are associated with the 
claims folder, and the examiner should be given another 
opportunity to provide an etiology opinion.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that any 
outstanding treatment and hospitalization 
records dated from December 2004 to the 
present from the Philadelphia VAMC are 
obtained and associated with the claims 
folder.  

2.  Thereafter, the claims folder should 
be transferred to the examiner who 
conducted the November 2007 examination 
of the knees.  The VA examiner is 
specifically requested to prepare an 
addendum in which he provides an opinion 
as to whether there is a 50% probability 
or greater that the current right and 
left knee disabilities are related to 
service.  The examiner is asked to 
reconcile any opinion with the veteran's 
in-service episodes of knee complaints in 
May and December 1979.  A complete 
rationale should be provided for any 
proffered opinions.

If the November 2007 examiner is no 
longer available, or if this examiner 
determines that another examination would 
be helpful, the veteran should be 
scheduled for a new C&P examination.

3.  Upon completion of the above-
requested development, the RO should 
readjudicate the issues of entitlement to 
service connection for right and left 
knee disabilities.  All applicable laws 
and regulations should be considered.  If 
any benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




